department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-135962-13 plr-135963-13 date date internal_revenue_service number release date index number ------------ ---------------- --------------------------------------------- -------------------------------------------- ------------------------------- in re --------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ legend taxpayer date --------------------------------------------- ------------------------ -------------------- dear ----------- this letter responds to a letter dated date and supplemental correspondence dated date submitted by taxpayer requesting the following rulings an extension of time pursuant to sec_301_9100-1 through of the procedure and administration regulations to make an election under sec_168 of the internal_revenue_code not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in its taxable_year ended date an extension of time pursuant to sec_301_9100-1 through to make an election under sec_59 to deduct ratably over a 10-year period research_and_experimental_expenditures described in sec_174 taxpayer represents that the facts are as follows facts taxpayer’s primary business is the manufacture of semiconductors taxpayer uses the overall accrual_method of accounting plr-135962-13 plr-135963-13 for its taxable_year ended date taxpayer intended to make an election not to deduct the additional first year depreciation deduction under sec_168 for all classes of qualified_property placed_in_service by taxpayer during the taxable_year ended date taxpayer also intended to make an election under sec_59 to deduct ratably over a year period research_and_experimental_expenditures described in sec_174 however taxpayer inadvertently failed to file a form_7004 application of automatic time to file certain business income_tax information and other returns with respect to its federal_income_tax return for the taxable_year ended date as a consequence taxpayer did not timely file its return for the year ended date and accordingly did not timely make elections under sec_168 or sec_59 for its tax_year ended date taxpayer has made representations explaining why the elections under sec_168 and sec_59 were not timely filed law and analysis sec_168 allows a 50-percent additional first year depreciation deduction in the placed-in-service year for qualified_property i acquired by a taxpayer after date and before date or acquired by a taxpayer generally after date and ii placed_in_service by the taxpayer generally before date for qualified_property described in sec_168 or c sec_168 allows a 100-percent additional first year depreciation deduction in the placed-in-service year for such property that is acquired and placed_in_service by a taxpayer after date and before date see revproc_2011_26 2011_16_irb_664 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 i r b pincite rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for a taxable_year plr-135962-13 plr-135963-13 beginning in provide that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction for the taxable_year in which paid_or_incurred under sec_174 relating to research_and_experimental_expenditures sec_59 allows a taxpayer to deduct research_and_experimental_expenditures ratably over the 10-year period beginning with the taxable_year in which the expenditures were made sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer’s income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins under sec_301_9100-1 the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-1 through to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-135962-13 plr-135963-13 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides in part that the government’s interests are considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money additionally sec_301_9100-3 provides in part that the government’s interests ordinarily are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 ruling_request conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during the taxable_year ended date that qualify for the additional first year depreciation deduction plr-135962-13 plr-135963-13 the sec_168 election must be made by taxpayer filing a federal_income_tax return for such taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service during the taxable_year ended date however if taxpayer has filed the federal_income_tax return for the taxable_year ended date before the date of this letter the election must be made by taxpayer filing an amended federal_income_tax return for the taxable_year ended date taxpayer should attach a copy of this letter to the tax_return we have enclosed a copy for that purpose ruling_request based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election under sec_59 to deduct ratably over a 10-year period research_and_experimental_expenditures described in sec_174 the sec_59 election must comply with the requirements of sec_1_59-1 sec_1_59-1 requires in part that an election under sec_59 be made by attaching a statement to the taxpayer’s income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the statement must include the taxpayer’s name address and taxpayer_identification_number and the type and amount of qualified_expenditures identified in sec_59 that the taxpayer elects to deduct ratably over the applicable_period described in sec_59 taxpayer should attach a copy of this letter to the tax_return we have enclosed a copy for that purpose this letter_ruling does not grant an extension of time for filing taxpayer’s federal_income_tax return for the taxable_year ended date the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically we express or imply no opinion on whether any item of depreciable_property placed_in_service by taxpayer during its taxable_year ended date is eligible for the additional first year depreciation deduction or whether taxpayer satisfies the requirements of sec_174 or sec_59 plr-135962-13 plr-135963-13 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely associate chief_counsel passthroughs and special industries by _______________________________ brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy copy for sec_6110 purposes cc
